Citation Nr: 0126206	
Decision Date: 11/09/01    Archive Date: 11/20/01

DOCKET NO.  00-13 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
chronic acquired psychiatric disorder, claimed as post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel
INTRODUCTION

The veteran had active military service from May 1969 to 
December 1971, and from July 1973 to March 1974.

The current appeal arose from an April 1999 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.  The RO determined that new and 
material evidence had not been submitted to reopen the claim 
of entitlement to service connection for a nervous disorder.

The veteran provided oral testimony at a hearing before the 
undersigned Member of the Board of Veterans' Appeals (Board) 
at the RO in August 2001, a transcript of which has been 
associated with the claims file.

In correspondence received in February 2001 the veteran 
appears to be raising a claim for a total disability rating 
for compensation purposes on the basis of individual 
unemployability (TDIU).  As this issue has been neither 
procedurally developed nor certified for appellate review, 
the Board is referring it to the RO for clarification, 
initial consideration and appropriate action.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).

The case has been forwarded to the Board for appellate 
review.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Star. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, tat. 2096, 2099-2100 (2000).  
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See 38 U.S.C.A. §§ 5102, 5013, 5103A, and 5107 (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630-45,632 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159).

The claims file shows that in December 1996 the veteran 
designated the Alabama Department of Veterans Affairs as his 
representative.  This power of attorney has never been 
revoked.

A private attorney represented the veteran before the 
undersigned Member of the Board at the RO hearing in August 
2001.  A review of the evidence of record shows that the 
private attorney was previously designated as the veteran's 
representative for all VA claims in October 1999; however, 
the most recent designation of record on file dated in July 
2001 was limited to the previously granted claim of aid and 
attendance benefits.  

Concurrently of record is a statement on the veteran's behalf 
related to the current appeal from the Alabama Department of 
Veterans Affairs.  The veteran appears to have two 
representatives at present, which is not permitted under the 
law.

Clarification of the veteran's representation must be 
ascertained prior to consideration of his appeal by the 
Board.

On remand, the RO should also consider whether any additional 
notification or development action is required under the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); see also 66 
Fed. Reg. 45.620, 45,630-45,632 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).

Accordingly, this case is remanded for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO provide the veteran for 
completion and return the appropriate 
form for designation of representation 
pursuant to his appeal.  

3.  The RO should review the claims file 
to ensure that the foregoing requested 
development is completed.  The Board errs 
as a matter of law when it fails to 
ensure compliance, and further 
development will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(see 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 (West Supp. 2001) are fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


